Citation Nr: 0826029	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-37 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to nonservice-connected pension.


FINDINGS OF FACT

1.  The veteran served in the active military service for 90 
days or more during a period of war.

2.  The veteran did not provide requested information 
regarding income and dependents.  Without this information, 
VA cannot determine whether he meets the income requirements 
for pension.

3.  The veteran is not 65 or older and is not considered 
permanently and totally disabled.  


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected 
pension benefits are not met.  38 U.S.C.A. §§ 1502, 1521, 
1522 (West 2002 & Supp. 2007); 38 C.F.R. § 3.3 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

By letter dated in March 2004, the RO advised the veteran of 
the evidence and information needed to substantiate his claim 
for pension.  The letter further advised the veteran of which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
The veteran was also asked to provide any evidence in his 
possession that he believes might support his claim.  This 
letter fully satisfies the duty to notify and was furnished 
prior to the initial unfavorable decision.  

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service treatment and VA 
medical records are in the file.  The veteran reported 
private medical treatment at Barnes-Jewish West County 
Hospital and these records were obtained.  

By letters dated in March 2004 and June 2005, the RO 
requested that the veteran provide additional information 
regarding his dependents.  In April 2006, the RO requested 
updated income information.  To date, the veteran has not 
provided such information.  The Board notes that the duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

The Board acknowledges that the veteran has not been provided 
a VA examination.  However, as discussed below, the claim is 
being denied primarily because it cannot be determined 
whether the income requirements are met.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Improved (nonservice-connected) pension is a benefit payable 
by VA to a veteran of a period of war who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct.  38 U.S.C.A. § 
1521(a) (West 2002 & Supp. 2007).

Basic entitlement to nonservice-connected pension exists if a 
veteran: (1) meets the service requirements; (2) meets the 
net worth and income requirements; and (3) is age 65 or 
older; or is permanently and totally disabled from 
nonservice-connected disability not due to his/her own 
willful misconduct.  38 C.F.R. § 3.3(a)(3) (2007).

The veteran served 90 days or more during a period of war 
(Vietnam era) and the service requirements are established.  
See 38 C.F.R. §§ 3.2, 3.3(a)(3)(i) (2007).  

To be eligible for pension, the veteran's income cannot 
exceed the applicable maximum annual pension rate (MAPR) 
specified in 38 C.F.R. § 3.23.  38 C.F.R. 
§ 3.3(a)(3)(v) (2007).  Payments of any kind from any source 
shall be counted as income during the 12-month annualization 
period in which received unless specifically excluded under 
§ 3.272.  38 C.F.R. § 3.271 (2007).

Review of the file shows that at the time of his claim for 
pension in February 2004, the veteran reported no net worth 
and gross wages of $7,040.00.  Review of the application 
indicates this was the total earnings for the veteran's 
period of employment from August to November 2003.  The 
veteran reported no net worth and no sources of recurring 
monthly income for his dependent children.  

Although requested, the veteran has not provided the social 
security numbers for his dependent children.  Pursuant to 
regulation, any person who applies for or receives any 
compensation or pension benefit shall, as a condition for 
receipt or continued receipt of benefits, furnish the VA upon 
request with his or her social security number and the social 
security number of any dependent or beneficiary on whose 
behalf, or based upon whom, benefits are sought or received.  
However, no one shall be required to furnish a social 
security number for any person to whom none has been 
assigned.  38 C.F.R. § 3.216 (2007).  

VA treatment records dated in December 2004 indicate the 
veteran was not employed.  Records in May 2005 indicate that 
he was doing well and working.  In his notice of disagreement 
received in June 2005, the veteran reported that he had a 
part-time, commission only, job.  Given the inconsistent 
information regarding income and employment, in April 2006, 
the RO sent the veteran a letter requesting the amount of 
income he and his family received for the period from 
February 2004 to the present.  

The veteran has not provided the requested information 
regarding his income and dependents.  Without this 
information, VA is unable to determine whether he meets the 
income requirements for nonservice-connected pension and the 
claim must be denied.

The Board further notes that the veteran is not 65 or older 
and has not submitted evidence sufficient to show that he is 
permanently and totally disabled.  See 38 C.F.R. 
§ 3.3(a)(3)(vi) (2007).  Private medical records show the 
veteran had his right thumb amputated in March 2002 and 
underwent excision of ulnar digital neuroma right thumb 
amputation stump in August 2002.  VA records show a hospital 
admission in April 2006 for dehydration, diarrhea, and night 
sweats.  Discharge summary indicated the veteran may return 
to work anytime.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007).

.
ORDER

Entitlement to nonservice-connected pension benefits is 
denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


